OPINION OF THE COURT
PER CURIAM.
This appeal requires us to decide whether the district court erred in determining that the teaching of a course called the Science of Creative Intelligence — Transcendental Meditation (SCI/TM) in the New Jersey public high schools, under the circumstances presented in the record, constituted an es*198tablishment of religion in violation of the first amendment of the United States Constitution. Plaintiffs sought injunctive and declaratory relief and, after defendants had filed numerous depositions, answers to interrogatories, admissions, and other affidavits, the district court granted summary judgment in favor of plaintiffs. The court held that SCI/TM was religious activity for purposes of the establishment clause and that the teaching of SCI/TM in public schools is prohibited by the first amendment. The World Plan Executive Council — United States and certain individual defendants have appealed. We affirm, essentially for the reasons set forth by Judge H. Curtis Meanor in Malnak v. Yogi, 440 F.Supp. 1284 (D.N.J.1977).
The course under examination here was offered as an elective at five high schools during the 1975-76 academic year and was taught four or five days a week by teachers specially trained by the World Plan Executive Council — United States, an organization whose objective is to disseminate the teachings of SCI/TM throughout the United States. The textbook used was developed by Maharishi Mahesh Yogi, the founder of the Science of Creative Intelligence. It teaches that “pure creative intelligence” is the basis of life, and that through the process of Transcendental Meditation students can perceive the full potential of their lives.1
Essential to the practice of Transcendental Meditation is the “mantra”; a mantra is the sound aid used while meditating. Each meditator has his own personal mantra which is never to be revealed to any other person. It is by concentrating on the mantra that one receives the beneficial effects said to result from Transcendental Meditation.
To acquire his mantra, a meditator must attend a ceremony called a “puja.” Every student who participated in the SCI/TM course was required to attend a puja as part of the course. A puja was performed by the teacher for each student individually; it was conducted off school premises on a Sunday; and the student was required to bring some fruit, flowers and a white handkerchief. During the puja the student stood or sat in front of a table while the teacher sang a chant and made offerings to a deified “Guru Dev.” Each puja lasted between one and two hours.2
*199The district court found that the SCI/TM course constituted a religious activity under the first amendment. In its exhaustive and well-reasoned opinion, the court concluded its analysis by stating:
When courts are faced with . forms of “religion” unknown in prior decisional law, they must look to the prior interpretations of the constitutional provisions for guidance as to the substantive characteristics of theories or practices which have been found to constitute “religion” under the first amendment. The Supreme Court has interpreted the religion clauses of the first amendment several times in its recent history. E. g., Committee for Public Education v. Nyquist, 413 U.S. 756, 93 S.Ct. 2955, 37 L.Ed.2d 948 (1973); Epperson v. Arkansas, 393 U.S. 97, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968); Abington School District v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963); Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1963); Torcaso v. Watkins, 367 U.S. 488, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961); Everson v. Board of Education, 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947); Cantwell v. Connecticut, 310 U.S. 296, 60 S.Ct. 900, 84 L.Ed. 1213 (1940). The historical development and purpose of the religion clauses have been elaborated in a number of these cases, especially in Engel and in Everson. Religion, as comprehended by the first amendment now includes mere affirmation of belief in a supreme being, Torcaso, supra, invocation of a supreme being in a public school, Engel, supra, and reading verses from the Bible without comment, Schempp, supra.
Defendants argue that all of the above-discussed decisions are inapposite to the issues in this suit because the activity in question in each of the prior cases was represented or conceded to be religious in nature whereas defendants in the instant action assert that the activities are not religious in nature. The court notes the distinction but cannot accept defendants’ conclusion that the decisions are not relevant. The cases, at the very least, reveal the types of activity and belief that have been considered religious under the first amendment.
Malnak v. Yogi, 440 F.Supp. at 1315.
We agree with the district court’s finding that the SCI/TM course was religious in nature. Careful examination of the textbook, the expert testimony elicited, and the uncontested facts concerning the puja convince us that religious activity was involved and that there was no reversible error in the district court’s determination.
A recognition of the religious nature of the teachings and activities questioned here is largely determinative of this appeal because of the apparent governmental action which is involved. Under the most recent Supreme Court pronouncement in this area, Committee for Public Education v. Nyquist, 413 U.S. 756, 773, 93 S.Ct. 2955, 37 L.Ed.2d 948 (1973), the Court reiterated the three criteria within which to scrutinize the involved governmental action. To pass muster, the action in question must: (1) reflect a clearly secular legislative purpose; (2) have a primary effect that neither advances nor inhibits religion; and (3) avoid excessive government entanglement with religion. The district court applied the Nyquist test and determined that the SCI/TM course has a primary effect of advancing religion and religious concepts, School District of Abington Township v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963); Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962), and that the government aid given to teach the course and the use of public school facilities constituted excessive governmental entanglement with religion. Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971).
*200Appellants urge that even if the SCI/TM course and the puja are clearly religious, the district court erred in applying the controlling legal precept because the religious effect of the course and the puja was not significant. In advancing this argument, appellants rely on Grossberg v. Deusebio, 380 F.Supp. 285 (E.D.Va.1974); Wood v. Mt. Lebanon Township School District, 342 F.Supp. 1293 (W.D.Pa.1972); and Wiest v. Mt. Lebanon School District, 457 Pa. 166, 320 A.2d 362 (1974), for the proposition that religious effect must be substantial in order to be unconstitutional. Grossberg, Wood, and Wiest upheld as constitutional the delivery of invocations and benedictions at high school graduation ceremonies.3 We are not persuaded that the reasoning employed in those cases requires reversal in this case because of the factual differences between a benediction at a non-instrúctional high school commencement exercise open to the public and the teaching of SCI/TM which includes ceremonial student offerings to deities as part of a regularly scheduled course in the schools’ educational programs.
The judgment of the district court will be affirmed.

. For a detailed discussion of the textbook used in the course, see Malnak v. Yogi, 440 F.Supp. at 1289-1305.


. For a comprehensive description of the puja, see 440 F.Supp. at 1305-08. The district court described the activities of a chanter at the puja ceremony:
The chanter . makes fifteen offerings to Guru Dev and fourteen obeisances to Guru Dev. The chant then describes Guru Dev as a personification of “kindness” and of “the creative impulse of cosmic life,” and the personification of “the essence of creation,”
The chanter then makes three more offerings to Guru Dev and three additional obeisances to Guru Dev. The chant then moves to a passage in which a string of divine epithets are applied to Guru Dev. Guru Dev is called “The Unbounded,” “the omnipresent in all creation,” “bliss of the Absolute,” “transcendental joy,” “the Self-Sufficient,” “the embodiment of pure knowledge which is beyond and above the universe like the sky,” “the One,” “the Eternal,” “the Pure,” “the Immovable,” “the Witness of all intellects, whose status transcends thought,” “the Transcendent along with the three gunas,” and “the true preceptor.” Manifestly, no one would apply all these epithets to a human being.
440 F.Supp. at 1308 (footnote omitted).
The district court concluded:
[T]he puja is sung at the direction of Maharishi Mahesh Yogi, a Hindu monk. The words and offerings of the chant invoke the deified teacher, who also was a Hindu monk, of Maharishi Mahesh Yogi. In the chant, this teacher is linked to names known as Hindu deities. Maharishi Mahesh Yogi places such great emphasis on the singing of this chant prior to the imparting of a mantra to each individual student that no mantras are given except at pujas and no one is allowed to teach the Science of Creative Intelligence/Transcendental Meditation unless he or she performed the puja to the personal *199satisfaction of Maharishi Mahesh Yogi or one of his aides. . . Needless to say, neither Hinduism nor belief in “the Lord” constitute a dead religion. Both of these beliefs are held by hundreds of millions of people.
440 F.Supp. at 1311-12.


. In Wood the district court’s holding was technically based on a determination that the defendant school board was not a proper person to provide the court with jurisdiction. It was only as an “alternate basis for reaching the same result” that the court addressed the constitutional issue.